DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 6-18 are pending in this application, claims 1-4 and 10 have been examined on the merits. Claims 6-9 and 11-18 have been withdrawn by the applicant in response to a species election requirement. Claims 5 and 19-21 have been cancelled by the applicant.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 06/06/2022, with respect to the specification objections, claim objections, and the drawing objections regarding fig. 1 have been fully considered and are persuasive.  The objections to the specification, claims, and fig. 1 of the drawings have been withdrawn. 
Applicant’s arguments, see pg. 10, filed 06/06/2022, with respect to the claim rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claim 5 has been withdrawn. 
Applicant's arguments, see pg. 9, filed 06/06/2022, with respect to fig. 13 of the drawings have been fully considered but they are not persuasive. Though drawing 13 has been amended to remove the label from what is assumed to be the back wall panel, there is still an issue in that at least paras. [0065]-[0066] label both the “access door” and “back wall panel” with reference character 1308. This issue does not appear to be remedied with the specification amendments filed 06/06/2022 or the drawing amendments filed 06/06/2022. For these reasons the objection to fig. 13 of the drawings is not withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 includes the limitation “wherein at least one fan of the at least one fan and heat exchanger assembly is disposed between the wall and at least one heat exchanger of the at least one fan and heat exchanger assembly” is novel and changes the scope of the claim set. Additionally, the novel limitations were not previously present in the dependent claims. For these reasons a new ground of rejection is required to address the novel limitations.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1308” in Fig. 13 has been used to designate both the “back wall panel” in paras. [0065]-[0066] and the “access door” in para. [0065]. Additionally, para. [0065] discloses “back wall panel 1308” which is no longer identified in fig. 13 after applicant’s drawing amendment, filed 06/06/2022. The examiner suggests amending paras. [0065]-[0066] to relabel the “back wall panel” to an unused reference character and amend fig. 13 to label the “back wall panel”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,523,643 (referred to as Roy) in view of US 2015/0234397 (referred to as VanGilder).
Regarding claim 1, Roy discloses a cooling system (air conditioning system as disclosed in col. 4, lines 36-42) comprising: a ceiling plenum (Fig. 1C and col. 5, lines 14-19 disclose a gap between a false ceiling 140 and an actual ceiling 150) formed between a first ceiling (false ceiling 140) and a second ceiling (actual ceiling 150) of a building (see Figs. 1C and 5B2); a containment assembly (air containment chamber 210) disposed above at least one hot aisle (hot aisle 62. Figs. 1A-1B disclose the layout of hot aisles 62 as being within a perimeter area 54 of cabinets 110. Fig. 1C and col. 5, lines 23-32 disclose air containment chambers 210 being located above the hot aisle 62 since it contains the hot air emitted by cabinets 110 and is located above the perimeter area 54 defined by the cabinets 110) formed by a plurality of rows (at least Fig. 1C discloses a plurality of rows of cabinets 110) of a plurality of server racks (at least Fig. 1C discloses a plurality of cabinets 110 forming the rows. Col. 2, lines 26-32 disclose the cabinets containing electronic equipment and col. 1, lines 30-31 disclose servers being among the electronics equipment) and extending through an aperture in the first ceiling (Fig. 1C discloses air containment chambers 210 passing through an aperture in false ceiling 140), the containment assembly configured to direct fluid (Fig. 1C and col. 5, lines 23-32 disclose hot air being guided in the air containment assembly 210) from the hot aisle (see Fig. 1C) into the ceiling plenum (see Fig. 1C); a fluid flow sensor (airflow sensors as disclosed by col. 13, lines 58-63. Roy does not explicitly disclose the sensor measuring fluid velocity) configured to measure flow of fluid (see col. 13, lines 58-63. Roy does not explicitly disclose the sensor measuring fluid velocity) flowing in the hot aisle or the containment assembly (col. 13, lines 58-63 discloses the airflow sensors being placed in the same locations as the pressure differential sensors. Col. 13, lines 33-49 disclose pressure differential sensors being located in containment assembly 210); a temperature sensor (temperature sensor disclosed in col. 13, lines 19-28) configured to measure the temperature of the fluid flowing in the hot aisle or the containment assembly (col. 13, lines 19-28 discloses a temperature sensor being located inside thermal shield 400 of containment chamber 210); at least one fan and heat exchanger assembly (condenser unit 800); and a controller (control system 1000) configured to adjust a speed of at least one fan (col. 12, line 62 to col. 13, line 3 discloses control system 1000 being used to control fan 870, and col. 14, lines 3-15 discloses the use of a VFD fan controller which controls the speed of a fan) of the at least one fan and heat exchanger assembly (Figs. 9D-9E disclose fan 870 being a part of condenser unit 800) based on the measured temperature and air flow (Fig. 10 and col. 14, lines 3-15 disclose control system 1000 operating based on data from a variety of sensors including temperature and airflow), wherein at least one fan of the at least one fan and heat exchanger assembly (fan 870) causes fluid to flow from the ceiling plenum (see Figs. 1C and 5B1-5B2, and col. 5, lines 23-32), through at least one heat exchanger (cooling coil 840) of the at least one fan and heat exchanger assembly (see Fig. 9D and col. 12, lines 23-30), and to the plurality of server racks (Figs. 1-3 and col. 5, lines 23-32 disclose cool air being supplied to cold aisles 60 where it cools cabinets 110); wherein the at least one fan and heat exchanger assembly is disposed inside an outdoor enclosure (col. 12, lines 53-58 disclose condenser units 800 being inside a housing) outside of the building (see Figs. 5A-5B2) and adjacent to a wall of the building (Figs. 5A-5B2 disclose condenser units 800 being located adjacent to exterior wall 582), wherein at least one fan of the at least one fan and heat exchanger assembly is disposed between the wall (see annotated fig. 1) and at least one heat exchanger of the at least one fan and heat exchanger assembly (figs. 5B1 and 9E and annotated fig. 1 discloses fan 870 being disposed between wall 582 and cooling coil 840), and wherein at least one fan (fan 870) causes fluid to flow through an aperture in the wall (at least Fig. 5B2 and col. 5, lines 23-32 disclose cool air flowing through an aperture in wall 582) to the plurality of server racks (col. 5, lines 23-32 disclose cool air flowing through an aperture in wall 582 and to cabinets 110 via cold aisles 60).
Roy does not disclose that the fluid flow is measured as a velocity.
However, VanGilder does disclose a fluid flow being measured as a velocity (see para. [0108]).
Roy and VanGilder are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the airflow sensor of Roy to explicitly measure air velocity as disclosed by VanGilder in order to attain a more precise measurement than if the airflow sensor of Roy measured mass flow rate (VanGilder, para. [0113]).
Regarding claim 2, Roy in view of VanGilder disclose the invention of claim 1 and the combination further discloses wherein the at least one fan and heat exchanger assembly includes a first row of a plurality of fan and heat exchanger assemblies (at least Fig. 5B2 discloses a row of condenser units 800) and a second row of a plurality of fan and heat exchanger assemblies (Fig. 5A disclose multiple rows of condenser units 800) adjacent to the first row of the plurality of fan and heat exchanger assemblies (see fig. 5A).
Regarding claim 3, Roy in view of VanGilder disclose the invention of claim 1 but the combination does not disclose wherein the velocity sensor and the temperature sensor is implemented by an anemometer.
However, VanGilder does disclose wherein a velocity sensor and a temperature sensor is implemented by an anemometer (para. [0108] discloses the use of a hot wire anemometer to measure both air temperature and air velocity).
Roy and VanGilder are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the airflow sensor of Roy to be the anemometer of VanGilder in order to allow the sensor to take measurements of both air velocity and air temperature (VanGilder, para. [0108]).
Regarding claim 4, Roy in view of VanGilder disclose the invention of claim 1 and the combination further discloses a redundant sensor (col. 13, lines 19-28 discloses the use of redundant temperature sensors).
The combination does not disclose the use of an anemometer.
However, VanGilder does disclose the use of an anemometer (para. [0108] discloses the use of a hot wire anemometer to measure both air temperature and air velocity).
Roy and VanGilder are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the redundant sensor of Roy to be the anemometer from VanGilder in order to allow the sensor to take measurements of both air velocity and air temperature (VanGilder, para. [0108]).
Regarding claim 5, Roy in view of VanGilder disclose the invention of claim 1 and the combination further discloses wherein the at least one fan and heat exchanger assembly is disposed inside an outdoor enclosure (col. 12, lines 53-58 disclose condenser units 800 being inside a housing) outside of the building (see Figs. 5A-5B2) and adjacent to a wall of the building (Figs. 5A-5B2 disclose condenser units 800 being located adjacent to exterior wall 582), and wherein at least one fan (fan 870) causes fluid to flow through an aperture in the wall (at least Fig. 5B2 and col. 5, lines 23-32 disclose cool air flowing through an aperture in wall 582) to the plurality of server racks (col. 5, lines 23-32 disclose cool air flowing through an aperture in wall 582 and to cabinets 110 via cold aisles 60).
Regarding claim 10, Roy in view of VanGilder disclose the invention of claim 1 and the combination further discloses wherein the at least one fan and heat exchanger assembly includes a fan and heat exchanger assembly enclosure (see col. 12, lines 53-58).

Annotated Figures

    PNG
    media_image1.png
    1547
    1879
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of figs. 5B1 and 9E from Roy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0244563 (Noteboom et al.) discloses a ventilation system for the interior of a building which includes a fan for introducing outside air into the building;
US 2013/0213071 (Takahashi et al.) discloses a server room ventilation system with a cooling system located outside and a roof ventilation channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762